 

Case 1:19-cv-04917-VSB Document 33 Filed 12/20/19 Page Lot 2

 

 

 

 

 

 

 

| USDC SDNY
UNITED STATES DISTRICT COURT | DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
— x DOCH
THE MANAGEMENT GROUP, LLC, ; DATE FILED: (2 /20/1
Plaintiff,
19-CV-4917 (VSB)
-against-
ORDER TO SHOW CAUSE
HOLIDAYNET LLC, et al.,
Defendants.

x

 

VERNON 8. BRODERICK, United States District Judge:

Upon the declaration of Roger Kk. Marion, the affidavit of Andrew Fox and the exhibits
annexed thereto, and Plaintiff's memorandum of law, and upon all the pleadings and proceedings
heretofore had herein, it is hereby:

ORDERED that Defendant Holidaynet LLC show cause before this Court, represented by
counsel, at Room 518, at the Thurgood Marshall United States Courthouse, 40 Foley Square,
New York, NY, on Monday, December 23, 2019, at 10:00 a.m., or as soon thereafter as counsel
may be heard, why an order should not be issued and entered pursuant to Rules 64, 65, and 66 of
the Federal Rules of Civil Procedure and the inherent powers of the court, for the appointment of
a receiver and an attachment of all funds in dispute pending a resolution of this matter, and
injunctive relief to maintain the status quo.

IT IS FURTHER ORDERED that counsel for Defendant Holidaynet LLC is granted
leave to appear at the hearing by telephone. If counsel wishes to so appear, he shall e-mail the

telephone number at which he may be reached to BroderickN YSDChambers@nysd,uscourts. gov

 

no later than 5:30 p.m. on Sunday, December 22, 2019.

 

 
Case 1:19-cv-04917-VSB Document 33 Filed 12/20/19 Page 2 of 2

IT IS FURTHER ORDERED that a copy of this order, together with the papers upon
which it is based, shall be served on Defendant’s counsel of record on by CM/ECF and by e-mail

by:December 20, 2019; as well as by overnight delivery by December 21, 2019, and that such
service is deemed good and sufficient.

SO ORDERED. ~)

      

i af
Dated: December 20, 2019 A »f “a A
New York, New York | A LNG he Ay N

 

VERNON S. BRODERICK
United States District Judge

 

 
